Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jerry A. Hurst seeks to appeal the district court’s orders denying relief on his complaint in which he sought to raise claims under 42 U.S.C. § 1988 (2012), the Driver’s Privacy Protection Act, 28 U.S.C. §§ 2722, 2724 (2012), and various state laws, and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hurst v. Harbert, No. 5:15-cv-00033-GEC, 2015 WL 3505557 (W.D.Va. June 3, 2015 & Aug. 3, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.